Order filed April 17, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-01010-CV
                                ___________
                           RON VILOTTI, Appellant
                                        V.
FIDELITY NATIONAL TITLE INSURANCE COMPANY AND CHICAGO
                TITLE COMPANY, Appellees


                    On Appeal from the 240th District Court
                           Fort Bend County, Texas
                       Trial Court Cause No. 320790240


                                    ORDER
       No reporter’s record has been filed in this case. The official court reporter
for the 240th District Court informed this court that appellant had not made
arrangement’s for payment for the reporter’s record. On March 26, 2014, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter=s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM